 Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 1 of 15 Page ID #:1
                                                                         ~;~




 1 James Shin                                                     ~,,~
   1557 Westwood Blvd., #229                                                    , _ _ .._,g
 2 Los Angeles CA 90024
   Telephone: 213)-703-3268
 3 Email: ~ovmain~amail.co                                                       _~

 4
     Plaintiff JAMES SHIN.In pro per
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 g
 9   JAMES SHIN, an individual and on behalf of
                                                            9 S ~ 79_
                                                     ~as~~ 1'                                       ~v

10
     himself and all others similarly situated,      CLASS ACTION COMPLAINT FOR:
11
                   Plaintiff,                       (1)RESCISSION
12                                                  (2)FRAUD
                         vs.                        (3)DEFAMATION
13                                                  (4)ABUSE PROCESS;
                                                        ABUSE LAW
14                                                  (5)TORTIOUS INTERFERENCE WITH
     LAW OFFICE OF MORSE MEHRBAN,                       PROSEPECTIVE ECONOMIC
15   A.P.C., an individual; MORSE                       ADVANTAGR
     MEHRBAN,an individual; JULIE A.                (6) NEGLIGENT AND FRAUD
16   MEHRBAN,an individual; ALFRADO                 (7)UNJUST ENRICHMENT
     GARCIA,an individual and DOES 1-10,
17                                                   UNLIMITED CIVIL CASE
     inclusive,
18                                                    JURY TRIAL DEMAND
                    Defendants.
19
20

21
22
       Plaintiff James Shin hereby alleges the following facts in support of his Complaint for
23
24   damages and hereby demands a jury trial on all causes of action stated herein as against LAW

25   OFFICES OF MORSE MEHRBAN,A.P.C.,(hereinafter"LAW OFFICES OF MORSE
26   MEHRBAN. A.P.C.") an individual ,MORSE MEHRBAN,(hereafter"MORSE")an
27

28



                           CLASS ACTION COMPLAINT FOR DAMAGES - 1
 Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 2 of 15 Page ID #:2




     individual;JULIE A. MEHRBAN (hereinafter "JULIE") an individual; ALFRADO GARCIA,
 1

 2 (hereafter "GARCIA")an individual and DOES 1 through 10, inclusive.

 3      1. Plaintiff James Shin brings this action as against Defendants, and seeks damages for
 4   Defendants' intentional, wrongful, malicious, fraudulent, and oppressive conduct related to a
 5
     certain wrongful SCAM ADA Lawsuits against Plaintiff James Shin and others.
 6
        2. Plaintiff James Shin is an individual, Plaintiff resides in Los Angeles County and has his
 7

 8   principal place of residential in Los Angeles County.

 9      3. Plaintiff is informed and believes, and thereon alleges, that during all relevant periods of
10
     time covered by this complaint, Defendants LAW OFFICES OF MORSE MEHRBAN,A.P.C.,
11
     MORSE MEHRBAN (Bar Number:169082) was with its principal practice the law at located at
12
     15720 Ventura Blvd., Suite 228, Encino, California 91436-2938. Defendants MEHRBAN LAW
13

14   CORPORATION,A.P.C., JULIE A MEHRBAN (Bar Number: 27l 290)was and is a California

15   Cooperation company, was with a status of with the California Secretary of State, and with its
16
     principal place of business located at 15720 Ventra Blvd., Suite 228, Encino, California 91436-
17
     2938 and Defendant's ALFRADO GARCIA was with its nrincioal SCAM ADA LAWSUITS
18

19   an over 600 cases partnership between Law Office of Morse Mehrban, A.P.C., and Morse

20   Mehrban and Julie Mehrban.

21     4. Plaintiff is informed and believes, and thereon alleges, that during all relevant periods of
22
     time covered by this complaint, Defendants each were and are individuals residing in the County
23
     of Los Angeles and doing business in the County of Los Angeles.
24

25     5. Plaintiff is informed and believes, and thereon alleges, that LAW OFFICES OF MORSE

26   MEHRBAN,A.P.C., operates as the alter ego of MEHRBAN LAW CORPORATION, A.P.C.,
27

28



                          CLASS ACTION COMPLAINT FOR DAMAGES - 2
 Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 3 of 15 Page ID #:3




     by MORSE MEHRBAN (Bar Number:169082) and JULIE A MEHRBAN(Bar
 1

 2   Number:271290) and ALFRADO GARCIA.

 3      6. Plaintiff is ignorant of the true names and capacities of those defendants sued herein as

 4   DOES 1 through 10, inclusive, and therefore Plaintiff sues said defendants by such fictitious
 5
     names and capacities. Plaintiff will seek to amend this Complaint to show the true names and
 6
     capacities of DOES 1 through 10, inclusive, when their true names and capacities have been
 7

 8   ascertained. Plaintiff is informed and believes, and thereon alleges, that each of these fictitiously

 9   named defendants is responsible in some manner for the unlawful actions, acts, and/or omissions
10
     herein alleged, and that the damages herein alleged were directly and proximately caused by
11
     such conduct. Defendants LAW OFFICES OF MORSE MEHRBAN,A.P.C., MORSE
12
     MEHRBAN and MEHRBAN LAW CORPORATION, A.P.C. ,JULIE A. MEHRBAN and
13

14   ALFRADO GARCIA and DOES 1-10, inclusive, are collectively referred to herein as

15 "Defendants."

16
        7. Plaintiff is informed and believes, and thereon alleges, that Defendants, and each of them,
17
     were at all times mentioned herein the agents, servants, and employees of each other, or
18

19   otherwise were acting with the full knowledge and consent of each other. Plaintiff is further

20   informed and believes, and upon such basis and belief alleges, that in doing all of the things

21   alleged in this complaint, Defendants, and each of them, were acting within the scope and
22
     authority of their agency, servitude, or employment, and were acting with the express and/or
23
     implied knowledge, permission and consent of one another. Plaintiff is further informed and
24

25   believes, and upon such basis and belief alleges, that Defendants learned of, ratified, and/or

26   approved the wrongful conduct of its agents and/or employees identified in this complaint as
27
     having engaged in wrongful conduct.
28



                           CLASS ACTION COMPLAINT FOR DAMAGES - 3
  Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 4 of 15 Page ID #:4




         8. Plaintiff is informed and believes, and thereon alleges, that at all relevant times,
 1
 2   Defendants, and each ofthem, were business entities or individuals who owned, controlled, or

 3   managed the business which damaged Plaintiff, and are each therefore individually liable to
 4   Plaintiff.
 5
        9. Plaintiff is informed and believes, and thereon alleges, that at all relevant times,
 6
     Defendants, and each ofthem, were in some fashion, by contract or otherwise, the successor,
 7

 8   assignor, indemnitor, guarantor, or third-party beneficiary of one or more of the remaining

 9   Defendants, and at all times relevant to Plaintiffs claims alleged herein, were acting within that
10
     capacity. Plaintiff further alleges that Defendants, and each of them, assumed the liabilities of
11
     other Defendants, by virtue ofthe fact that each to some degree wrongfully received and/or
12
     wrongfully benefited from the flow of assets from the other Defendants, to the detriment of
13
14 ', Plaintiff. Plaintiff further alleges that by wrongfully receiving and/or benefiting from

15   Defendants' assets, and in the consummation of such transactions, a de facto merger of the
16
     Defendants, and each ofthem, resulted, such that Defendants, and each of them, may be treated
17
     as one for purposes of this Complaint.
18
19      10. Plaintiff is informed and believes, and thereon alleges, that at all relevant times

20   mentioned herein, Defendants, and each of them, were the partners, agents, servants, employees,
21   joint venturors, or co-conspirators of each other Defendant, and that each Defendant was acting
22
     within the course, scope, and authority of such partnership, agency, employment,joint venture,
23
     or conspiracy, and that each defendant, directly or indirectly, authorized, ratified, and approved
24
25   the acts of the remaining Defendants, and each of them.

26      1 1. Plaintiff is informed and believes, and thereon alleges that at all relevant times,
27
     Defendants LAW OFFICES OF MORSE MEHRBAN,A.P.C.,MORSE, MEHRBAN LAW
28



                           CLASS ACTION COMPLAINT FOR DAMAGES - 4
 Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 5 of 15 Page ID #:5




     CORPORATION, A.P.C.,"JULIE","MORSE","GARCIA" and and DOES 1 through 10,
 1
 2   inclusive (the "CONTROLLING DEFENDANTS") maintained a unity of interest and

 3   ownership, such that any individuality and separateness between the CONTROLLING
 4   DEFENDANTS and Defendants LAW OFFICES OF MORSE MEHRBAN,A.P.C.,
 5
     MEHRBAN LAW CORPORATION, A.P.C., is existed, or has ceased, and that the
 6
     CONTROLLING DEFENDANTS were the alter ego of Defendants "MORSE" and "NLIE"
 7

 8   and "GARCIA", in that:

 9                A. Defendant LAW OFFICES OF MORSE MEHRBAN, A.P.C. and
10
                  MEHRBAN LAW CORPORATION. A.P.C. was conceived, intended and used
11
                  by the CONTROLLING DEFENDANTS as a device for the purpose of
12
                  substituting a financially insolvent business entity in the place of the
13

14                CONTROLLING DEFENDANTS to avoid individual liability for the damages

15                and injuries alleged herein;
16
                         B. The CONTROLLING DEFENDANTS held themselves out to
17
                  and/or other creditors that they were responsible for the debts of Defendants
18

19                LAW OFFICES OF MORSE MEHRBAN,A.P.C., and MEHRBAN LAW

20                CORPORATION,A.P.C., and "MORSE" and "JULIE" and "GARCIA"
21                including the indebtedness that Defendants incurred to Plaintiff;
22
                         C. The CONTROLLING DEFENDANTS used the assets of Defendants
23
                  LAW OFFICES OFMORSE MEHRBAN, A.P.C., and MEHRBAN LAW
24
25                CORPORATION,A.P.C., for their own purposes as though they were their own,

26                and caused assets of "MORSE" and "JULIE" and "GARCIA" to be transferred
27
28



                        CLASS ACTION COMPLAINT FOR DAMAGES - 5
  Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 6 of 15 Page ID #:6




                       to them, or to entities they controlled, or to family members of its officers,
  1

 2                     without adequate consideration and/or to avoid creditors, such as Plaintiff;

 3                             D. The CONTROLLING DEFENDANTS dominated and controlled the
 4
                       finances of Defendants LAW OFFICES OF MORSE MEHRBAN, A.P.C., and
 5
                       MEHRBAN LAW CORPORATION, A.P.C., and treated "MORSE" and
 6
                      "JULIE" accounts as their own bank accounts, and commingled LAW OFFICES
 7

 8                     OF MORSE MEHRBAN,A.P.C., and MEHRBAN LAW CORPORATION,

 9                     A.P.C., funds for the use of the CONTROLLING DEFENDANTS and to avoid
10
                       creditors of "MORSE" and "JULIE" and "GARCIA",such as Plaintiff;
11
                              E. The CONTROLLING DEFENDANTS completely disregarded the
12
                      formalities and separateness of Defendants LAW OFFICE MORSE MEHBAN,
13

14                     A.P.C., and MEHRBAN LAW CORPORATION,A.P.C., in that the operations

15                     of Defendants "MORSE" and "JULIE" and "GARCIA" were carried out without
16
                       the holding of meetings, proper records were not maintained, and transactions
17
                       between and among the CONTROLLING DEFENDANTS and Defendants were
18

19                     neither approved by its members nor properly documented.

2p '~      12. Plaintiff is informed and believes, and thereon alleges, that adherence to the fiction of the

21      separate existence of Defendants LAW OFFICES OF MORSE MEHRBAN, A.P.C., and
22
        MEHRBAN LAW CORPORATION, A.P.C., as an entity distinct from the CONTROLLING
23
        DEFENDANTS would permit an abuse of the California Cooperation company privilege and
24

25      would sanction fraud and promote injustice in that, among other things, the CONTROLLING

26      DEFENDANTS set up the business of "MORSE" and "JULIE" and "GARCIA" to make an
27

28



                             CLASS ACTION COMPLAINT FOR DAMAGES - 6
  Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 7 of 15 Page ID #:7




     unfair profit and to avoid legal and financial liability to the creditors of CONTROLLING
 1

 2   DEFENDANTS.

 3                                   FIRST COUNT(DAFAMATION)
 4      13. Plaintiff re-alleges, and incorporates herein by their reference, each and every allegation
 5
     stated above, as though fully set forth at this point.
 6
        14. Defendants Morse Mehrban and Julie Mehrban ("Mehrban") practice law in 15720
 7

 8   Ventura Blvd, Suite 228, Encino, CA 91436, Alfrado Garcia is partner Scam ADA lawsuits with

 9   Morse and Julie in 15720 Ventura Blvd, Suite, Encino, CA 91436.
10
        15. At times relevant to this lawsuit, Mehrban has owned and operated and Law office of
11
     Morse Mehrban and been responsible for the content of ADA lawsuits for false statement, scam,
12
     fraud lawsuits and stealing money from thousands business owners over millions dollars.
13

14      16. Plaintiff is informed and believes, and thereon alleges, that Defendants knew that the

15   above-referenced representations were false and scam and fraud at the time they were made. The
16
     representations were made by Defendants without any reasonable basis for believing them to be
17
     true. Defendants made these representations with the intent to induce reliance by Plaintiff on
18

19   these representations so that Plaintiff would pay settlement a amount $5,000.00 to $10,000.00

20 I pay to Defendants.

21      17. During the time that Mehrban owned and operated the Law office of Morse Mehrban has ~
22
     practice law and continues to filed numerous false lawsuits and scam lawsuits....., and that he
23
     threatened his job and business.
24

25      18. As a direct and proximate result of defendants Morse's, and Julie and Garcia's conduct,

26   Plaintiff James Shin has been impaired in his ability to earn a living as a small business owner
27

28



                           CLASS ACTION COMPLAINT FOR DAMAGES - 7
 Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 8 of 15 Page ID #:8




     and has sustained and will continue to sustain loss of income in amount that will be established
 1
 2   at trial.

 3       19. As a direct and proximate result of defendants Morse's, and Julie, and Garcia's conduct,
 4
     Plaintiff James Shin has suffered and continue to suffer extreme mental anguish and distress.
 5
        20. As a direct and proximate result of Defendants Morse's and Julie's and Garcia's
 6
     conduct, the fired from the job has been damaged and it has sustained and will continue to
 7
 8   sustain loss of income in amount that will be established at trial.

 9               WHEREFORE,plaintiff requestjudgment against defendants Morse, Julie and Garcia
10
     for compensatory and punitive damages, together with counsel fees, costs of suit, and other
11
     as the court may deem proper.
12
                                   SECOND COUNT(DEFAMATION)
13

14      21. Plaintiff repeat and reallege the allegations of the previous as if same were set forth at

15   length herein. Statements by defendants interfered with the prospective economic advantage of
16
     Plaintiff by including prospective clients not to engage plaintiff as their literary agent.
17
        22. The ADA SCAM lawsuits by defendants of the false and malicious statements about
18
19   plaintiff business set forth in the previous COUNT,as well as others actions and false statements

20   by defendants, interfered with the prospective economic advantage of plaintiff business.
21      23. During the time that Morse, Julie and Garcia has operated Law Office of Morse
22
     they have filed the ADA Scam lawsuits and continues to false statement and defamatory
23
     statement about plaintiff business. The ADA Scam Lawsuits made by Morse, Julie and Garcia's
24
25   clearly denigrated plaintiff's threatened business, and accused them of engaging in conduct and

26   having traits incompatible with them business as a small business owner, and are thus
27
     defamatory per se under California law.
28



                             CLASS ACTION COMPLAINT FOR DAMAGES - 8
 Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 9 of 15 Page ID #:9




        24. As a direct and proximate result of defendants malicious ADA SCAM lawsuits, plaintiff
 1

 2   suffered damages in amount that will be established at trial.

 3      WHEREFORE, plaintiff request judgment against defendants Morse, Julie and Garcia for
 4
     compensatory and punitive damages, together with counsel fees, costs of suit, and other relief as
 5
     the court may deem proper.
 6

 7

 8                             THIRD COUNT(CONSPRACY TO DEFAME)

 9      25. Plaintiff repeat and reallege the allegationa of the previous COUNT as if same were set
10
     forth at length herein.
11
        26. Defendants Morse Mehrban and Julie Mehrban and Alfrado Garcia conspired and acted
12
     in concert with each other as well as with other Garcia Alfredo individual and entities, to defame
13

14   plaintiff by ADA SCAM lawsuits the false and malicious false lawsuits an against plaintiff

15   business.
16
        27. Defendants Morse Mehrban and Julie Mehrban and Alfrado Garcia conspired entered a
17
     judgment an against landlord's. This caused a great amount a damaged to the plaintiff's.
18

19 (landlord's filed the unlawful detainer case an against plaintiffs and it cost to plaintiff's over

20   $15,000.00 attorney fees' and plaintiff's paid landlord's a judgment of $4,896.00.)

21      28. The false and defamatory statements made by these defendants, acting in concert,
22
     concerning the personal, professional, and business reputation and character of plaintiff were
23
     made maliciously and with intent to destroy plaintiff professional business and career.
24

25      29. As a direct and proximate result of defendants Morse, Julie and Garcia conduct, plaintiff

26   James Shin has been impaired in his ability to earn a living as a business owner, and has
27
     sustained and will continue to sustain loss of income in amounts that will be established at trial.
28



                           CLASS ACTION COMPLAINT FOR DAMAGES - 9
Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 10 of 15 Page ID #:10




                           FOURTH COUNT
 1 (TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE)
 2                      (As against all Defendants)

 3        30. Plaintiff re-alleges, and incorporates herein by their reference, each and every allegation
 4
       stated above, as though fully set forth at this point.
 5
          31. The ADA Scam lawsuits by defendants Morse, Julie and Garcia of the false and
 6
       malicious lawsuits about plaintiff business set forth in the previous COUNT,as well as other
 7
 8     actions and lawsuits by defendants, interfered with the prospective economic advantage of

 9     plaintiff business.
10
          32. As a direct, proximate, foreseeable, and unavoidable result of Defendants' malicious
ll I
       ADA Scam lawsuits and misconduct a judgment Plaintiff has suffered damages in an amount to
12
       be proven at trial, of at least $150,000.00.
13
14        WHEREFORE, plaintiffs request judgment against defendants Morse Mehrban and Julie

15     Mehrban and Alfrado Garcia for compensatory and punitive damages, together with counsel
16
       fees, costs of suit, and other relief as the court may deem proper.
17
                                           FIFTH COUNT(FRAUD)
18
19        33. As a direct, proximate, foreseeable, and unavoidable result of Defendants' fraud,

20     has suffered damages in an amount to be proven at trial, of at least $150,000.00.
21        34. In doing the things herein alleged, the acts and conduct of Defendants, and each of them
22
       constituted malice, oppression and fraud, as those terms are defined in Civil Code § 3294(c), in
23
       that these acts were intended by Defendants to cause injury to Plaintiff and/or constituted
24
25     despicable conduct carried on by Defendants with willful and conscious disregard ofthe rights

26     Plaintiff, with the intention of the Defendants to deprive Plaintiff of property and legal rights,
27
       and were authorized ar approved by Defendants, thereby justifying an award of exemplary and
28



                             CLASS ACTION COMPLAINT FOR DAMAGES - 10
Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 11 of 15 Page ID #:11




     punitive damages in an amount according to proof in order to deter Defendants from similar
 1
 2 I conduct in the future.

 3      35. As a direct, proximate, foreseeable, and unavoidable result of Defendants' ADA Scam
 4
     Malicious lawsuits, Plaintiff has suffered damages in an amount to be proven at trial, of at least
 5
     $150,000.00.
 6
                                             SIXTH COUNT
 7
                                        NEGLIGENT AND FRAUD
 8                                      (As against all Defendants)

 9      36. Plaintiff re-alleges, and incorporates herein by their reference, each and every allegation
10
     stated above, as though fully set forth at this point.
11
        37. Plaintiff is informed and believes, and upon such information and belief alleges, that
12
     Defendants knowingly made intentional ADA Scam Lawsuits are false statements and fraud.
13
14   Plaintiff suffered damages over $15,000.00 legal fees to defense for landlord filed unlawful

15   detainer case and plaintiffs had paid for landlord's a judgment a sum of $4,896.00.
16
        38. Defendants should have known that the above-referenced representations were false
17
     when Defendants made the representations, and they made the representations negligently and
18
19   without regard for the truth, in violation of their duties to Plaintiff. Plaintiff's reliance on

20   Defendants misrepresentations was a substantial factor in causing Plaintiff's harm. Absent such
21   misrepresentations or nondisclosures by Defendants.
22
        39. As a direct, proximate, foreseeable, and unavoidable result of Defendants' Malicious
23
     ADA Scam Lawsuits, Plaintiff has suffered damages in an amount to be proven at trial, of at
24
25   least $150,000.00.

26     40. In doing the things herein alleged, the acts and conduct of Defendants, and each of them,
27
     constituted malice, oppression and fraud, as those terms are defined in Civil Code § 3294(c), in
28



                            CLASS ACTION COMPLAINT FOR DAMAGES - 11
Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 12 of 15 Page ID #:12




     'that these acts were intended by Defendants to cause injury to Plaintiff and/or constituted
 1
 2    despicable conduct carried on by Defendants with willful and conscious disregard of the rights

 3   Plaintiff, with the intention of the Defendants to deprive Plaintiff of property and legal rights,
 4
      and were authorized or approved by Defendants, thereby justifying an award of exemplary and
 5
     punitive damages in an amount according to proof in order to deter Defendants from similar
 6
     conduct in the future.
 7
 8                                          SEVENTH COUNT
                                         UNJUST ENRICHMENT
 9                                      (As against all Defendants)
        41. Plaintiff re-alleges, and incorporates herein by their reference, each and every allegation
10
11   stated above, as though fully set forth at this point.

12      42. Plaintiff is informed and believes, and upon such information and belief alleges, that
13
     Defendants, through their wrongful and unlawful conduct as described herein, have received
14
     cash belonging to Plaintiff, and in so doing, have caused Plaintiff to suffer monetary losses, all
15

16   such damages and costs were not only foreseeable but were the unavoidable and intended

17   consequences of Defendants' wrongful actions.

18      43. Defendants received the benefit of wrongfully obtaining and improperly withholding in
19
     the amount of $150,000.00 from Plaintiff.
20
        44. Based on the facts as alleged herein, in equity and good conscience, it would be
21
22   unconscionable and otherwise unjust for Defendants to enrich themselves at the expense of

23   Plaintiff.
24
                                             CONCLUSION
25
        Defendants Morse Mehrban and Julie Mehrban and Alfrado Garcia ADA scam lawsuits and
26
     defrauded to Los Angeles Superior Court over 600 fee wavier filed to the Court. Which is lied
27
28   the court and a judge. I am asking this court to hold Morse Mehrban and Julie Mehrban and



                           CLASS ACTION COMPLAINT FOR DAMAGES - 12
Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 13 of 15 Page ID #:13




     Alfrado Garcia in contempt. If this court does not hold Morse Mehrban and Julie Mehrban and
 1

 2   Alfrado Garcia in contempt, I am asking this court to issue a written order stating that perjury is

 3   a criminal matter to dealt with exclusively by police and that court's decision not to punished
 4
     Morse Mehrban and Julie Mehrban and Alfrado Garcia for perjury is not a bar to a criminal
 5
     complaint. Lest this court think plaintiffs is being harsh, defendants Morse's, Julie's, Garcia's
 6
     and people apparently work for him have a long campaign of harassment against my business
 7

 8   and over 600 small business owners.

 9   Given the circumstance described, I respectfully request this Court to grant court to issue a
10
     written order stating that perjury is a criminal. And also Plaintiff has a right asking this court to
11
     not to delay trial and set for trial without further a delay.
12

13

14      I declare under penalty of perjury under the laws of the State of California that the foregoing

15   is true and correct.
16
                                           PRAYER FOR RELIEF
17
             WHEREFORE,Plaintiff prays for judgment as against Defendants, and each of them, as
18

19   follows:

20           1. For all general, specific, direct, indirect, consequential, and incidental damages,

21          according to proof at the time of trial, in the amount of $150,000.00;
22
            2. For punitive and exemplary damages pursuant to Civil Code § 3294(c);
23
            3. For rescission of the agreement between Plaintiff and Defendants;
24

25          4. For costs of suit;

26          5. For pre- and postjudgment interest at the maximum legal rate on all sums awarded;
27
            and
28



                            CLASS ACTION COMPLAINT FOR DAMAGES - 13
Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 14 of 15 Page ID #:14




           7. For all other such relief that the court deems just and proper.
 1
 2
 3   Dated: Juneau , 2019,
                                                                  vely Submitted
 4
 5

 6                                                       J~POIES SHIN
                                                         plaintiff in Pro Per
 7
 8
 9
10

11
12
13
14

15

16
17
18
19
20

21
22

23
24

25
26
27
28



                         CLASS ACTION COMPLAINT FOR DAMAGES - 14
Case 2:19-cv-05479-GW-RAO Document 1 Filed 06/24/19 Page 15 of 15 Page ID #:15




                                             VERIFICATION
 1

 2

 3
            I, SHIN JAMES,am a Plaintiff's in the above-entitled action. 1 head read the foregoing

 4   complaint and know the contents thereof. The same is true of my own knowledge, except as to

 5   those matter which are there stated on information and belief, and as to those matters, I believe it

 6   to true .



 8
        SHIN JAMES V. MORSE MEHRBAN AND JULIE MEHRBAN AND ALFRADO GARCIA
 9

10
           I declare under penalty of perjury under the law of the State of California that the foregoing
11
     is true and correct.
12

13

14   Dated: Junea~jl, 2019

15

16

17

18

19

20

21

22

23

24

25

26

27

28                     SIIIN JAMES V. MORSE MEHRBAN AND JULIE N~EHRBAN AND ALPRADO GARC-A


                                           VERIFICATION:JAMES SHIN
